Electronically Filed
                                                    Supreme Court
                                                    SCWC-16-0000025
                                                    25-JUL-2017
                                                    10:31 AM

                        SCWC-16-0000025

          IN THE SUPREME COURT OF THE STATE OF HAWAII
________________________________________________________________

   DEUTSCHE BANK NATIONAL TRUST COMPANY AS INDENTURE TRUSTEE
      FOR AMERICAN HOME MORTGAGE INVESTMENT TRUST 2006-1,
             MORTGAGE-BACKED NOTES, SERIES 2006-1,
                 Respondent/Plaintiff-Appellee,

                               v.

        PHILIP E. KOZMA, Petitioner/Defendant-Appellant,
   and E*TRADE BANK; THE ASSOCIATION OF OWNERS OF KAHALA KUA
              aka KAHALA KUA COMMUNITY ASSOCIATION,
                Respondents/Defendants-Appellees.
                     (CIVIL NO. 10-1-0686-03)

                              AND

          THE ASSOCIATION OF OWNERS OF KAHALA KUA aka
     KAHALA KUA COMMUNITY ASSOCIATION, A HAWAII NONPROFIT
      CORPORATION, BY AND THROUGH ITS BOARD OF DIRECTORS,
                 Respondent/Plaintiff-Appellee,

                               v.

        PHILIP E. KOZMA, Petitioner/Defendant-Appellant,
   and AMERICAN HOME MORTGAGE SERVICING, INC.; E*TRADE BANK,
                Respondents/Defendants-Appellees.
                     (CIVIL NO. 08-1-1850-09)
________________________________________________________________

        CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
                       (CAAP-16-0000025)
       ORDER ACCEPTING APPLICATION FOR WRIT OF CERTIORARI
 (By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

          Petitioner/Defendant-Appellant Philip E. Kozma’s
application for writ of certiorari filed on June 15, 2017, is
hereby accepted.
          IT IS FURTHER ORDERED, that no oral argument will be
heard in this case.   Any party may, within ten days and pursuant
to Rule 34(c) of the Hawaii Rules of Appellate Procedure, move
for retention of oral argument.
          DATED:   Honolulu, Hawaii, July 25, 2017.

                                /s/ Mark E. Recktenwald

                                /s/ Paula A. Nakayama

                                /s/ Sabrina S. McKenna

                                /s/ Richard W. Pollack

                                /s/ Michael D. Wilson




                                  2